Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 23, 2021  has been entered. 
Claims 1-8, 10-16, 18, 20-26, 28, 30-36 and 38-40 are currently pending. Claims 1, 8, 18, 26, 28 and 38 have been amended and claims 17, 27 and 37 have been canceled by Applicants’ amendment filed on 12/23/2021. No claims were newly added. Therefore, claims 1-8, 10-16, 18, 20-26, 28, 30-36 and 28-40 are currently under examination.
	 Applicant’s representative was contacted on April 27, 2022 to amend claims 1, 5, 8, 28 and 33 and  to cancel claims 6, 18, 20-26 to set forth the claims filed on 12/23/2021 in condition for allowance. Authorization for the examiner’s amendment was given by Joshua Brady on April 28, 2022.
Examiner’s amendment 
Claims 1, 5, 8, 18 and 33 have been amended.
Claims 1, 8 and 18 have been rewritten as follows:
 
1. (Currently amended) A method for identifying and treating energetic cancer stem cells
(e-CSCs) in a breast cancer, the method comprising:
obtaining a biological sample of the breast cancer;
determining, or having determined, a level of expression of at least one of a protein or
mRNA transcript, of each member of an e-CSC gene signature comprising aldehyde
dehydrogenase 5 family member Al (ALDH5Al), thioredoxin reductase 1 (TXNR), and
ribonucleotide-diphosphate reductase subunit M2 (RRM2);
comparing the determined level to a threshold level from a healthy cell line for each
member of the e-CSC gene signature;
administering a pharmaceutically effective amount of at least one of an oxidative
phosphorylation (OXPHOS) inhibitor and a cyclin-dependent kinase 4/6 (CDK4/6) inhibitor if the determined level exceeds the threshold level, wherein the OXPHOS inhibitor inhibits mitochondrial function and biogenesis and the CDK4/6 inhibitor inhibits cell proliferation.
.
8. (Currently amended) A method for treating tumor recurrence in a breast
cancer, the method comprising:
obtaining a biological sample of the breast cancer;
performing an assay to detect the presence of e-CSCs in the biological sample using an e-CSC gene signature comprising ALDH5Al, TXNR., and RRM2, wherein the assay comprises
measuring a level of expression of at least one of a protein or mRNA transcript, of each member
of the e-CSC gene signature in the biological sample, and e-CSCs are detected if the measured
level of expression of each member of the e-CSC gene signature exceeds a threshold level from a
healthy cell line for each member of the e-CSC gene signature;
administering a pharmaceutically effective amount of at least one of an OXPHOS inhibitor and a CDK4/6 inhibitor if e-CSCs are detected in the biological sample, wherein the OXPHOS inhibitor inhibits mitochondrial function and biogenesis and the CDK4/6 inhibitor inhibits cell proliferation.

28. (Currently amended) A method for treating breast cancer having one or more e-CSCs,
the method comprising:
obtaining a biological sample of the breast cancer;
performing an assay to detect the presence of e-CSCs in the biological sample using an e-CSC gene signature comprising ALDH5Al, TXNR, and RRM2, wherein the assay comprises measuring a level of expression of at least one of a protein or mRNA transcript, of each member
of the e-CSC gene signature in the biological sample, and e-CSCs are detected if the measured
level of expression of each member of the e-CSC gene signature exceeds a threshold level from a
healthy cell line for each member of the e-CSC gene signature;
administering a pharmaceutically effective amount of at least one of an OXPHOS inhibitor and a CDK4/6 inhibitor if e-CSCs are detected in the biological sample, wherein the OXPHOS inhibitor inhibits mitochondrial function and biogenesis and the CDK4/6 inhibitor inhibits cell proliferation.

Amend claims 5 and 33 as follows.
Page 2, line 2 of claim 5, the phrase “comprises at least one of “ is replaced by ------is selected from the group consisting of -----

Page 6, line 2 of claim 33, the phrase “comprises at least one of “ is replaced by ------is selected from the group consisting of -----

Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest methods for identifying and treating energetic cancer stem cells (e-CSCs) in a breast cancer (claim 1), methods for predicting and treating tumor recurrence in a breast cancer (claim 8) and methods for treating breast cancer having one or more e-CSCs (claim 28) as claimed. 
The specification provides support for the anti-oxidant signature from e-CSCs of the comprising  NQO1, ALDH5A1, TXNR, and RRM2 that effectively predicts tumor recurrence in all of the breast cancer sub-types tested. These four gene products (NQO1, ALDH5A1, TXNR, and RRM2) were tested individually and all showed a >2-fold increase in the HR. In addition, when combined into a short signature, this resulted in a HR (Hazard- Log-Rank Gene Probe Symbol Ratio) of nearly 4, with a p-value of 4.1e-05 (paragraphs [0082][0083][0086]).
Withdrawn Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of the claims, the rejection of claims 1-8, 10-18, 20-28 and 30-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
Claim Rejections - 35 USC § 112 – written description
In view of Applicants’ amendment of the claims, the rejection of claims 1-8, 10-18, 20-28 and 30-40 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been withdrawn.
35 U.S.C. 112, 4th paragraph
In view of Applicants’ arguments and cancelation of claims 17, 27 and 37,  the rejection of claims 14, 17, 24, 27, 34, 37 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.
Conclusion

Claim 1-5, 7, 8, 10-16, 28, 30-36 and 38-40-are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633